Appeal from so much of the order of the Appellate Division as confirmed the determination as to complainant Cyla Allison and remanded the matter to the State Division of Human Eights as to said complainant dismissed, with costs, for nonfinality and in the absence of leave granted by the Court of Appeals (CPLE 5602, subd. [a], par. 2); order in all other respects affirmed, with costs. (See opinion by Mr. Justice Jambs D. Hopkins at the Appellate Division in Board of Educ. of Union Free School Dist. *679No. 2, East Williston v. New York State Div. of Human Rights, 42 A D 2d 49, affd. 35 N Y 2d 674; see, also, Cleveland Bd. of Educ. v. LaFleur, 414 U. S. 632.)
Concur: Chief Judge Bbeitel and Judges G-abbielli, Jones, Wachtleb, Rabin, Stevens and Witmeb.*

 Designated pursuant to section 2 of article VI of the State Constitution.